t c memo united_states tax_court julian o von kalinowski and penelope j von kalinowski petitioners v commissioner of internal revenue respondent docket no filed date philip r linsley for petitioners david r jojola for respondent memorandum findings_of_fact and opinion vasquez judge for and respondent determined deficiencies in petitioners’ federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6653 sec_6653 dollar_figure dollar_figure big_number dollar_figure ' percent of interest due on the deficiency for the relevant year - - after concessions the sole issue for decision is whether petitioner wife is entitled to relief from joint_and_several_liability under sec_6015 b ’ unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure references to petitioner in the singular are to penelope j von kalinowski findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition with the court petitioners were residents of los angeles california petitioners jointly filed a form_1040 u s individual_income_tax_return for each of the taxable years at issue with respect to taxable_year petitioners twice filed an amended ' without considering the application of the relief provisions of sec_6015 to petitioner penelope j von kalinowski petitioners concede deficiencies of dollar_figure and dollar_figure for tax years and respectively respondent concedes the additions to tax under sec_6653 and a sec_6015 was added by sec_3201 of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 sec_6015 is effective with respect to any_tax liability arising after date and any_tax liability arising on or before date that is unpaid on that date return on their return petitioners claimed an investment_tax_credit in excess of their income_tax_liability petitioners accordingly filed joint and separate form sec_1045 application_for tentative refund in order to apply the excess_credit against their tax_liabilities from prior years background petitioner was born and educated in the united kingdom she graduated from the london college of secretaries in and she attended saint thomas college from to during her studies at saint thomas college petitioner completed a one semester course in financial_accounting from until petitioner was employed by pfizer corp pfizer to coordinate the provision of secretarial and administrative services to a team of lawyers that represented the company in ongoing antitrust litigation while working at pfizer petitioner met her future husband julian o von kalinowski an experienced attorney with the firm of gibson dunn and crutcher l l p mr von kalinowski led the team of attorneys for whom petitioner provided administrative support in addition to jointly filing form_1045 seeking a carryback of the excess investment_credit to petitioners separately filed form sec_1045 seeking a carryback of the excess investment_credit to a tax_year which preceded petitioners’ marriage petitioner’s accounting responsibilities at pfizer consisted of limited bookkeeping which was mostly handled by a secretary on her behalf - mr von kalinowski specialized in the fields of antitrust law and complex litigation and over the years he has authored legal treatises on these subjects from to mr von kalinowski served as chairman of the antitrust section of the american bar association petitioner moved in with mr von kalinowski in october of and the couple married on date at the time of their marriage petitioner wa sec_32 years of age and mr von kalinowski wa sec_64 years of age petitioners remained married at the time of trial standard of living both prior to and following the couple’s marriage mr von kalinowski maintained petitioner in what can be reasonably described as an affluent lifestyle throughout their marriage the couple has resided in a townhouse located in los angeles california the residence which mr von kalinowski purchased in for dollar_figure at all relevant times mr von kalinowski maintained a membership at the los angeles country club mr von kalinowski also made a number of gifts to petitioner around the time of their marriage he allowed petitioner to use one of his vehicles until he purchased a new bmw automobile for her in petitioners did not enter into an antenuptial agreement nor have they entered into any post-nuptial agreements concerning their property - mr von kalinowski gave petitioner an engagement ring and wedding band in conjunction with their marriage and shortly thereafter he bought her a fur coat costing approximately dollar_figure petitioners took a number of trips from to yet virtually all of them were related to mr von kalinowski’s profession the lone exception was a safari vacation to kenya which the couple took in either or petitioner’s business endeavors around the time of the couple’s marriage mr von kalinowski expressed his desire that petitioner not work outside of the home in order that she could accompany him on his extensive business travels and assist him with his social responsibilities the couple later discussed the possibility of petitioner's starting her own business in order to accommodate petitioner’s desire to work in a manner that would allow her to maintain autonomy over her schedule in petitioner started peter dyer interiors a business through which petitioner imported oil paintings for resale and provided interior design services peter dyer interiors was operational during and and generated net operating losses of dollar_figure and dollar_figure during those years respectively during petitioner took courses to become a travel agent in she and a faculty_member of the school she attended started a travel agency known as windsor travel -- - petitioner and mr von kalinowski borrowed the funds for petitioner’s share of the startup costs in petitioner and mr von kalinowski bought out petitioner’s co-owner in the travel agency for approximately dollar_figure windsor travel was operational from to over this time period mr von kalinowski invested over dollar_figure in the business on behalf of petitioner and such amounts were used to fund the operations of the agency in petitioner sold the assets of windsor travel for approximately dollar_figure plus a sliding percentage of revenue generated from the transferred accounts financial matters petitioner and her husband maintained two bank accounts while each of these accounts was titled in the couple’s joint names the couple regarded one as petitioner’s checking account and the other as mr von kalinowski’s checking account petitioner used the funds in her checking account to pay the couple’s grocery bills and other personal expenses and mr von kalinowski made periodic deposits into this account for such purposes the bank statements on petitioner’s checking account were sent to the couple’s residence and received by petitioner the bank statements on mr von kalinowski’s checking account were sent to his office and received by his secretary gina hester ms hester served as mr von kalinowski’s personal secretary from until just prior to his retirement in and she was responsible for handling mr von kalinowski’s everyday financial affairs for instance ms hester received and deposited mr von kalinowski’s paychecks she paid all routine expenses such as insurance payments mortgage payments and she made the payments due on mr von kalinowski’s outstanding loans given the responsibilities undertaken by ms hester petitioner’s knowledge of the particulars of her husband’s finances was limited petitioner however was aware that mr von kalinowski made investment decisions on their joint behalf and she allowed him to do so without seeking her approval husband’s tax_shelter investments respondent determined the deficiencies for the years at issue based on the distributive shares of the following partnerships diversified investments group diversified capricorn company capricorn and pisces company pisces collectively the tax_shelter investments mr von kalinowski invested approximately dollar_figure in diversified upon the suggestion of a law partner and following a meeting with diversified’s promoter mr von kalinowski did not consult petitioner with respect to this investment mr von kalinowski became interested in capricorn and pisces the partnerships when another law partner introduced him to an individual named togo tanaka in addition to being a member of --- - the local rotary club mr tanaka was represented to be a member of the board_of governors of the federal reserve bank of san francisco mr tanaka in turn introduced mr von kalinowski to philip siriani a businessman who had contacts with a local bank willing to finance the investment in the partnerships mr tanaka’s position in the community and mr siriani’s apparent business and political contacts supplied a measure of credence to the financial benefits and tax advantages purportedly offered by the partnerships mr von kalinowski was further assured of the partnerships’ legitimacy when informed that a former u s senator was also investing near the end of mr von kalinowski purchased limited_partnership interests in the partnerships he financed the investment through a dollar_figure bank loan secured_by the couple’s residence although the residence was titled in mr von kalinowski’s individual name and constituted his separate_property both mr von kalinowski and petitioner executed the deed_of_trust in favor of the bank ’ petitioner had limited if any knowledge of her husband’s former u s senator s i hayakawa is listed as a limited_partner on capricorn’s certificate of limited_partnership ’ presumably the bank required petitioner’s signature on the deed_of_trust to protect its security_interest from any spousal claims which petitioner may have had against the property under california property law --- - investments in the tax_shelter investments not only did mr von kalinowski not consult petitioner prior to investing he did not discuss the investments with her during the tax years at issue the schedules k-1 partner’s share of income credits deduction etc issued by the partnerships to mr von kalinowski were sent to his home address it was petitioner’s general practice however not to open mail addressed to her husband upon receipt mr von kalinowski would forward the schedules k-1 to his accountant preparation of income_tax returns the tax returns for the years at issue were prepared by stanley breitbard a certified_public_accountant with the firm of price waterhouse as a means of compiling the information necessary to prepare the couple’s return price waterhouse sent various informational schedules to mr von kalinowski for completion these schedules were completed by ms hester on mr von kalinowski’s behalf petitioner compiled the tax information relating to her sole_proprietorship and forwarded such information to the accountant after the return was completed either mr breitbard or someone from his office would review it with mr von kalinowski mr von kalinowski would then take the return home for petitioner’s signature petitioner consistently executed the dollar_figuremr von kalinowski’s business address was used for each of the returns at issue because the couple’s tax records were maintained there -- - returns at issue without reviewing their contents at no point did petitioner request an explanation of the returns prior to signing them fach of the returns at issue was signed by mr breitbard on behalf of price waterhouse as the paid preparer mr breitbard did not highlight for mr von kalinowski any potential problems with respect to the tax benefits claimed from the tax_shelter investments and mr von kalinowski believed the returns to be correctly prepared when he signed them contents of tax returns mr von kalinowski’s distributive_share of income from his law firm for the and taxable years was dollar_figure and dollar_figure respectively in addition the legal treatises which mr von kalinowski authored generated gross_income of dollar_figure and dollar_figure for the and tax years respectively the tax_shelter investments generated combined losses of dollar_figure for the tax_year for the tax_year the combined partnership losses were dollar_figure furthermore in the tax_shelter investments generated an investment_income tax_credit of dollar_figure with respect to which petitioners filed the form sec_1045 petitioners’ current financial status throughout the term of their marriage petitioners have utilized income received by mr von kalinowski for their joint - li - support mr von kalinowski retired from his law firm in at the age of during the years through his retirement income from the firm averaged dollar_figure during this same time period mr von kalinowski’s royalty income derived from his legal treatises averaged dollar_figure annually lastly mr von kalinowski receives an annual pension from the naval reserve of dollar_figure petitioner is currently employed as the executive vice president of the museum of flying in charge of development her annual salary is dollar_figure mr von kalinowski maintains a dollar_figure million life_insurance_policy of which petitioner is the designated_beneficiary while mr von kalinowski’s pension income from the law firm terminates upon his death his royalty income from the treatises continues pincite percent of its current rate for a period of years following his death petitioner is the beneficiary of such royalty income opinion a statutory background sec_6013 provides that spouses may elect to file a part of mr von kalinowski’s income must be applied toward alimony obligations in favor of his first wife during mr von kalinowski paid alimony in the amount of dollar_figure he is currently obligated to pay his ex-wife dollar_figure per month plus one-half of his pension from the naval reserve -- joint federal_income_tax return if a husband and wife file a joint_return the tax is computed on their aggregate income and the liability with respect to such tax is joint_and_several see sec_6013 sec_6015 however provides various means by which a spouse can be relieved of this joint_and_several obligation petitioner makes her claim for such relief pursuant to sec_6015 to qualify for statutory relief from joint_and_several_liability under sec_6015 a taxpayer must establish that a joint_return was made under sec_6013 see sec_6015 a there was an understatement_of_tax attributable to erroneous items of the other spouse see sec_6015 b at the time of signing the return the spouse seeking relief did not know and had no reason to know of such understatement see sec_6015 c and taking into account all the facts and circumstances it is inequitable to hold the spouse seeking relief liable for the deficiency in tax attributable to the understatement see sec_6015 d the requirements of sec_6015 are stated in the conjunctive accordingly a failure to meet any one of them prevents a spouse from qualifying for the relief offered therein as a procedural matter a spouse seeking relief under sec_6015 must also submit the claim for relief within years of the date on which the secretary begins collection activities with respect to such spouse see sec_6015 be we have found that petitioners filed a joint_return for each of the years in issue and respondent concedes that there was an understatement_of_tax attributable to mr von kalinowski accordingly we shall address whether petitioner lacked actual and constructive knowledge of the understatements as required by sec_6015 c as well as whether it is ineguitable to hold petitioner liable for the understatements as required by sec_6015 d petitioner carries the burden_of_proof as to each of these elements see rule a b relation between sec_6015 and former sec_6013 e before delving into the particulars of sec_6015 we pause to note its relation to former sec_6013 in congress enacted sec_6013 in order to correct perceived grave injustices resulting from the imposition of joint_and_several_liability see s rept pincite 1971_1_cb_606 see also act of date publaw_91_679 84_stat_2063 enacting sec_6013 as amended by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 sec_6013 as amended provided that a spouse could be relieved of joint_and_several_liability if the spouse proved that a joint income_tax return was filed the return contained a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse in signing the return the relief-seeking spouse did not know and had no reason to know of the substantial_understatement and under the circumstances it 1s inequitable to hold the relief-seeking spouse liable for the substantial_understatement for many taxpayers relief under sec_6013 was difficult to obtain in order to make such relief more accessible congress repealed sec_6013 and enacted a new provision sec_6015 in as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 see h conf rept pincite the newly enacted section provides three avenues of relief one of which is sec_6015 see 115_tc_183 while sec_6015 b 1s a modified version of former sec_6013 none of the differences are relevant to the present litigation accordingly in analyzing the provisions of sec_6015 in the present context we shall make use of case law interpreting identical provisions under former sec_6013 see 114_tc_276 noting that cases interpreting former sec_6013 remain instructive as to the analysis of whether a taxpayer knew or had reason to know of an understatement pursuant to sec_6015 c actual or constructive knowledge--- sec_6015 c pursuant to sec_6015 c petitioner must establish that she did not know and further had no reason to know of the -- - understatement in tax on the joint returns which she filed with her husband in the context of an understatement resulting from deductions claimed in error the united_states court_of_appeals for the ninth circuit the circuit where an appeal of this decision would lie interpreted this requirement as follows it requires a spouse seeking relief to establish that she did not know and did not have reason to know that the deduction would give rise to a substantial_understatement 887_f2d_959 9th cir revg an oral opinion of this court see also 992_f2d_1256 2d cir affg tcmemo_1992_228 872_f2d_1499 11th cir affg tcmemo_1988_63 we are satisfied that petitioner lacked actual knowledge of the understatement we therefore turn to whether petitioner had reason to know of the understatement a spouse has reason to know of the understatement if a reasonably prudent taxpayer in his or her position at the time of signing the return could be expected to know that the return contained the understatement price v commissioner supra pincite factors to be considered in determining whether the spouse had reason to know of the understatement include the spouse’s level of education the spouse’s involvement in the family’s business and financial affairs the presence of - expenditures that appear lavish or unusual when compared to the family’s past levels of income standard of living and spending patterns and the culpable spouse’s evasiveness and deceit concerning the couple’s finances see hayman v commissioner supra pincite price v commissioner supra pincite facts supporting a finding that petitioner lacked constructive knowledge of understatement on one hand certain of the above-mentioned factors indicate that petitioner did not have reason to know of the understatement_of_tax contained in the couple’s and tax returns first petitioner had no role in the couple’s finances beyond making payments for household expenses all other matters were the responsibility of her income-producing counterpart a responsibility which he in turn delegated to his personal secretary while mr von kalinowski did not seek to hide any financial information from petitioner the two simply did not discuss such matters beyond mere generalities in keeping with this general practice petitioner was at no time aware of her husband’s participation in the tax_shelter investments second as reflected in the findings_of_fact petitioners maintained a reasonably affluent lifestyle both prior to their marriage and during the years which followed petitioner testified that she did not experience a change_of lifestyle during the tax years at issue and we find her testimony credible in this regard we are satisfied that nothing about petitioners’ - standard of living or spending habits would have alerted her to the fact that her and her husband’s tax obligations were not being accurately reported facts supporting a finding that petitioner possessed constructive knowledge of understatement while certain considerations in this case support a finding that petitioner lacked constructive knowledge of the understatement others support a contrary conclusion petitioner is not unsophisticated in financial matters she is an educated woman and her studies included a course in financial_accounting petitioner worked for a number of years prior to her marriage presumably receiving paychecks paying bills and filing income_tax returns furthermore during the tax years at issue petitioner ran her own sole_proprietorship although not a large enterprise petitioner’s experience was certainly sufficient to provide her an understanding of what it meant for a business to incur a profit or a loss with respect to her business petitioner prepared the tax information necessary to be included on the tax_return duty_of inguiry the facts supporting a conclusion that petitioner possessed constructive knowledge of the understatement become increasingly persuasive in light of the information that was included on the tax returns which petitioner executed although petitioner did not review the returns prior to signing them she is charged with -- - knowledge of their contents see hayman v commissioner supra pincite 72_tc_1164 petitioner is thus deemed to have known that in the tax_shelter investments resulted in losses totaling dollar_figure compared to her husband’s law firm and royalty income of dollar_figure similarly petitioner is charged with knowledge that her husband’s income from such sources of dollar_figure was offset by tax_shelter losses of dollar_figure tax returns setting forth large deductions such as tax_shelter losses offsetting income from other sources and substantially reducing the couple’s tax_liability generally put a taxpayer on notice that there may be an understatement_of_tax liability hayman v commissioner supra pincite see also levin v commissioner tcmemo_1987_ we find that the size of the losses claimed on the return should have alerted petitioner to question their legitimacy where a spouse has a duty to inquire as to the legitimacy of a deduction the failure to satisfy such duty may result in constructive knowledge of the understatement being imputed to her see price v commissioner f 2d pincite see also levin v commissioner supra a spouse cannot obtain relief from joint ‘ the investment tax_credits generated by the tax_shelter investments and carried back by petitioners to prior tax years including years prior to their marriage with respect to which petitioners filed joint and separate form sec_1045 would seemingly have provided petitioner with an additional justification to seek more information regarding the investments - - liability in a deduction case ‘by simply turning a blind eye to--by preferring not to know of--facts fully disclosed ona return of such a large nature as would reasonably put such spouse on notice that further inquiry would need to be made’ price v commissioner supra pincite quoting levin v commissioner t c memo petitioner made no inquiry as to the validity of the deductions her duty_of inquiry thus went unfulfilled accordingly we hold that petitioner possessed constructive knowledge of the understatement for purposes of sec_6015 c d the equities--- sec_6015 d even had petitioner satisfied the knowledge requirement under sec_6015 c she would have failed to qualify for relief from joint_and_several_liability by reason of sec_6015 d pursuant to sec_6015 d a spouse seeking relief under sec_6015 must establish that it is inequitable to hold him or her liable for the deficiency attributable to the understatement this determination must be made based upon due consideration of all the facts and circumstances see sec_1 b income_tax regs for reasons discussed below we find that the imposition of joint_and_several_liability in this case is not inequitable petitioner’s principal argument regarding the equities in this case is grounded in the possibility that her husband will - - not satisfy the conceded deficiencies petitioner notes that although mr von kalinowski may have the income and assets to pay the liability there is no assurance that he will do so from this petitioner concludes that she will suffer substantial future hardship if she is not relieved of the liability the hardship which petitioner describe sec_1s contingent upon a mr von kalinowski's not satisfying the deficiencies during his lifetime and b mr von kalinowski's passing away and disinheriting petitioner we do not believe that this hypothetical hardship is sufficient to satisfy the requirements of sec_6015 d rather the statute requires that the taxpayer demonstrate that the imposition of joint_and_several_liability is inequitable in present terms as things presently stand petitioner and mr von kalinowski remain married the two have not separated and petitioner has not been left by her husband to face the music instead petitioner continues to enjoy the lifestyle and financial security that are largely attributable to her husband’s assets and income simply put petitioner has not been deserted in the sense foreseen by the legislators who enacted the predecessor to the sec_6015 relief from joint liability see hayman v commissioner f 2d pincite meyer v commissioner tcmemo_1996_400 prince v commissioner tcmemo_1995_368 petitioner also contends that she did not significantly --- - benefit from the tax savings generated by the understatement whether the relief-seeking spouse has significantly benefited from the understatement in tax is a factor to be considered in weighing the equities see sec_1 b income_tax regs transfers of property to the relief-seeking spouse are relevant in determining the existence of a significant benefit and such transfers are not limited to the tax years to which the understatement relates see id mr von kalinowski testified that he contributed approximately dollar_figure to petitioner’s travel agency over the course of the 15-year period in which the business was operational these contributions were of obvious benefit to petitioner and the amount of such transfers renders petitioner’s argument that she did not significantly benefit from the tax savings unpersuassive finally a factor which may be taken into account in weighing the equities is whether the failure to report the correct_tax liability in this case resulted from concealment overreaching or other wrongdoing on the part of the spouse not seeking relief see hayman v commissioner supra pincite 57_tc_732 no such untoward circumstances are present in this case rather the understatement in tax is attributable to a mistaken belief on the part of mr von kalinowski as well as his accountant as to the legitimacy of the tax_shelter deductions under these circumstances we perceive no inequity in holding both spouses to - joint_and_several_liability see 992_f2d_1132 11th cir affg 94_tc_126 mccoy v commissioner supra pincite be conclusion petitioner is not entitled to relief from joint_and_several_liability pursuant to sec_6015 as she has failed to satisfy the requirements of sec_6015 c and d to reflect the stipulations of settled issues and our determination herein decision will be entered under rule
